NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 05a0237n.06
                                  Filed: March 30, 2005

                                             No. 04-5266

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


Quintin Qualls,                                      )
                                                     )
        Plaintiff-Appellant                          )
                                                     )
v.                                                   )    ON APPEAL FROM THE UNITED
                                                     )    STATES DISTRICT COURT FOR THE
MARK LUTTRELL, Sheriff, in his official              )    WESTERN DISTRICT OF TENNESSEE
capacity as Sheriff of Shelby County,                )
Tennessee; CORRECTIONAL MEDICAL                      )
SERVICES; JOSEPH PONTE, in his official              )
capacity as Director of Shelby County Jail;          )
GERALD STIPANUCK, in his personal and                )
official capacity as a,                              )
                                                     )
        Defendants-Appellees.                        )
                                                     )
                                                     )



BEFORE:         MERRITT and ROGERS, Circuit Judges; and DUPLANTIER,* District Judge.


        MERRITT, Circuit Judge. In this prisoner civil rights case for “deliberate indifference to

plaintiff’s safety” brought under 42 U.S.C. § 1983, the District Court dismissed the case because the

prisoner, who is complaining of spiders in his cell, failed to file a proper grievance at any step in the

grievance process. On appeal, the prisoner has dismissed all parties to this case other than Sheriff

Luttrell and Director Ponte, who were sued in their official capacities only, and who the prisoner


        *
        The Honorable Adrian G. Duplantier, United States District Judge for the Eastern District
of Louisiana, sitting by designation.
No. 04-5266
Qualls v. Luttrell


claims were deliberately indifferent to his welfare because they knew the Shelby County Jail had

a serious spider problem.

       The two remaining defendants, Luttrell and Ponte, are named only in their official capacities

and not in their individual capacities. The suit seeks monetary damages and declaratory relief. As

to the prisoner’s claim for monetary damages, sovereign immunity bars a § 1983 suit for monetary

damages against a prison official in his official capacity. Will v. Mich. Dep’t of State Police, 491
U.S. 58, 71 (1989); Jarvis v. Marcum, No. 03-5331, 2003 WL 22205080 (6th Cir. Sept. 22, 2003).

That portion of the prisoner’s suit that seeks declaratory relief is now moot because the prisoner has

been moved to another facility.

       Therefore, the District Court did not err in dismissing the complaint. Accordingly, the

judgment of the District Court is AFFIRMED.




                                                 -2-